Citation Nr: 0100280	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-20 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a left 
foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1955.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, wherein the veteran's 
claim of service connection for residuals of a left foot 
injury was denied.   


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 and for the other 
reasons stated below, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).

The veteran's available service medical records consist of 
his pre-induction examination report of April 1953 and his 
separation examination report of December 1955.  In view of 
the scant records and the veteran's claim of having received 
treatment for a left foot injury in service, it appears that 
his service medical records may be incomplete.  In this 
respect, the veteran provided additional information 
regarding his in-service medical treatment in an October 1999 
substantive appeal, including his recollection of the last 
place his service medical records were located.  Accordingly, 
the RO should take appropriate action with respect to this 
information including making a supplemental request to the 
National Personnel Records Center (NPRC) for additional 
service medical records.  The RO should acknowledge to the 
NPRC the records that it has and specify the additional 
records required.  Veterans Claims Assistance Act of 2000, 
Pub. L. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5103A(c)).  See also Hayre v. West, 
188 F. 3rd 1327, 1331 (Fed. Cir. 1999).

In regard to postservice medical evidence, the records 
indicate that the veteran has not, as of yet, undergone a VA 
examination in connection with his left foot disability; 
therefore, to ensure a proper disposition of the veteran's 
claim he should undergo a complete and thorough VA orthopedic 
examination of his left foot. 

Also, the veteran stated in July 1998, that he had sought 
treatment for his foot disability at the Fayetteville, North 
Carolina VA Medical Center (VAMC)  in August 1998 and that he 
was seen by Dr. Nettles.  A review of the file indicates that 
no attempt was made to obtain records from that VAMC.  Since 
VAMC records are within the Secretary's control, and could 
reasonably be expected to be part of the record, they are 
deemed to be constructively part of the record on appeal and 
must be obtained.  Dunn v. West, 11 Vet. App. 462, 466 
(1998); Bell v. Derwinski, 2 Vet. V. Derwinski, 2 Vet. App. 
611 (1992). 

Accordingly, this case is REMANDED for the following action:

1.  The RO should take all appropriate 
action with respect to securing the 
veteran's complete service 

medical records, including making a 
supplemental request to the NPRC.  The RO 
should be sure to review the relevant 
information provided by the veteran in 
the October 1999 substantive appeal.

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
residuals of a left foot injury following 
service.  After securing the necessary 
releases, the RO should request copies of 
any medical records, including records 
from VAMC in Fayetteville, North 
Carolina, that have not been previously 
obtained.  Any such records obtained 
should be associated with the claims 
file.

3. The RO should provide the veteran with 
an orthopedic examination to determine 
the nature and etiology of his left foot 
disability.  Any tests or studies deemed 
appropriate by the examiner to make this 
determination should be undertaken.  The 
examiner should be asked to review the 
evidence contained in the claims file 
along with a copy of this REMAND, in 
conjunction with the examination of the 
veteran.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's left 
foot condition is etiologically related 
to service.  The examiner should set 
forth in detail all findings that provide 
a basis for the opinion. 

4. Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
claim of service connection 

for residuals of a left foot injury, 
taking into consideration all of the 
evidence of record.  If the benefit 
sought by the veteran continues to be 
denied, he and his representative must be 
furnished a Supplemental Statement of the 
Case and be allowed a reasonable amount 
of time to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



